Citation Nr: 1029003	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  08-24 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2009) for a total left knee replacement performed at a VA 
facility in April 2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel





INTRODUCTION

The Veteran served on active duty from November 1966 to October 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

This case is REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.


REMAND

The present appeal concerns the Veteran's left total knee 
replacement performed at a VA facility in April 2005.  He also 
underwent left knee revision surgery at a VA facility in February 
2007.  In a statement received by the Board in January 2010, he 
notified the Board that he had an appointment scheduled with Dr. 
Brian Duncan in Kansas City later in the same month.  The Veteran 
indicated that Dr. Duncan was going to operate on his left knee 
for the third time and that this represented the second time that 
doctors had tried to correct the "terrible" doctor errors made 
during the first operation.  Records of this consultation, and 
any ensuing surgery, would certainly be relevant to the claim at 
hand, as they could shed light on whether the Veteran incurred 
any additional disability as a consequence of negligence or other 
fault, or an event not reasonably foreseeable, coincident with 
the April 2005 surgery.  

The Board also notes that the Veteran, in an October 2009 
statement, indicated that he had two tort claims being processed, 
with one filed in October 2007 and the other filed in June 2008.  
Any information in his possession relevant to those claims should 
be requested as well.  See 38 C.F.R. § 3.159(c) (2009).

Accordingly, this case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide any information in his possession 
relevant to his two tort claims.  All 
documentation obtained pursuant to this 
request must be included in the claims 
file.  

2.  After securing any necessary release 
forms (with full address information), all 
records of medical treatment from Dr. 
Duncan, as well as any ensuing treatment or 
surgical records, should be obtained.  All 
records obtained pursuant to this request 
must be included in the Veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

3.  After completion of the above 
development, and after a determination of 
whether any additional development (i.e., a 
VA medical examination with an etiology 
opinion, but only if warranted) is 
necessary in light of newly received 
evidence, the Veteran's claim should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

